Name: Commission Regulation (EEC) No 3939/88 of 16 December 1988 amending Regulation (EEC) No 2580/88 laying down the rules for amending the list of rice varieties set out in Annex B to Council Regulation (EEC) No 3878/87
 Type: Regulation
 Subject Matter: consumption;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31988R3939Commission Regulation (EEC) No 3939/88 of 16 December 1988 amending Regulation (EEC) No 2580/88 laying down the rules for amending the list of rice varieties set out in Annex B to Council Regulation (EEC) No 3878/87 Official Journal L 348 , 17/12/1988 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 28 P. 0017 Swedish special edition: Chapter 3 Volume 28 P. 0017 *****COMMISSION REGULATION (EEC) No 3939/88 of 16 December 1988 amending Regulation (EEC) No 2580/88 laying down the rules for amending the list of rice varieties set out in Annex B to Council Regulation (EEC) No 3878/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3878/87 of 18 December 1987 on the production aid for certain varieties of rice (1), as amended by Regulation (EEC) No 1424/88 (2), and in particular Article 2 (3) thereof, Whereas Article 2 (1) of Commission Regulation (EEC) No 2580/88 (3) lays down 31 July for the introduction of applications from Member States for the inclusion of rice varieties in Annex B to Regulation (EEC) No 3878/87; Whereas inclusion in the national catalogue is an essential condition for the introduction of such applications; whereas, as such a condition cannot be met by that date, which precedes the harvest, the date in question should be put back to 20 December; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (1) of Regulation (EEC) No 2580/88, '31 July' is hereby replaced by '20 December'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 365, 24. 12. 1987, p. 3. (2) OJ No L 131, 27. 5. 1988, p. 2. (3) OJ No L 230, 19. 8. 1988, p. 8.